PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 14/747, 327
Filing Date: 06/23/2015
Appellant(s): Ernest de Ruiter et al. 



Edward E. Sowers
__________________
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/25/2021.
(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Final Office action dated on 10/27/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 (2) Response to Argument
Appellant argues that rejecting claims 1-11, 15, and 18-27 under 35 U.S.C. §103(a) as being unpatentable over von Blucher et al, in view of Podszun et al. because even if cited prior art supported a prima facie case of obviousness, the Examiner failed to consider Applicant’s demonstration of unexpected results (Appeal Brief, page 16-17 and 34-36).
Appellant argues that Von Blucher et al. teach nothing about carbonizing and activating a metal-containing carbon. Because the Office Action failed to consider Applicants' invention as a whole in the manner required by In re Antonie and MPEP 2141.02 V. a prima facie case of obviousness was not and cannot be supported by the combination of Podszun et a!, and von Blucher et al. (Appeal Brief, page 24). 
The instant application as a whole is the presence of a metal in the carbonaceous organic polymer undergoing carbonization and activation processes to provide (a) the reduced duration of time required for the polymer's activation step and 
“Obviousness cannot be predicated on what is not known at the time an invention is made, even if the inherency of a certain feature is later established (Appeal Brief, page 23).
Appellant argues no preceding Office Action has provided any evidence that prior knowledge existed regarding any effect of interpolymerizing a metal into a carbonaceous organic polymer prior to its carbonization and activation (Appeal Brief, pages 23 and 25).
Appellant argue that Podszun et al. never speaks of the metal containing carbon being suitable for activation...only carbonization. Neither Podszun et al. nor von Blucher et al. disclose any information regarding the ability of metal incorporated into a carbonaceous organic polymer to impact the duration of the activation step or lead to an activated carbon having superior properties. This was unknown until Applicant's discovery. Unless it can be shown that it was known prior to Applicant’s invention that a shortened duration of activation results when a metal-containing polymer is carbonized and activated, the cited references cannot support a rejection based on obviousness of Applicant’s claimed method under 35 U.S.C, §103 (Appeal Brief, page 25).
Appellant argues (a) the properly cited MPEP’s direction, and (b) the cited case law regarding the proper manner of considering Applicant's invention as a whole that the combination of Podszun et al. and von Blucher et a!, cannot support a prima facie case of obviousness with regard to any one of Applicant’s pending independent claims... claims 1, 18, 19, 20, 21,22, 24, and 28 (and claim 27) or their prima facie case of obviousness for Applicant’s pending claims for the reasons stated above (Appeal Brief, pages 25-26).
The Office respectfully disagrees. As set forth in the previous office action dated on 10/27/2020, Von Blucher et al. teach a process for producing activated carbon in spherical form by carbonization and activation of carbonaceous organic polymer spherules based on styrene and divinylbenzene. The polymer spherules contain chemical groups (particularly sulfonic acid) leading to the formation of free radicals and thus to cross-linkages by their thermal decomposition (abstract, [0011]-[0070], claims 1-16). 
Polymeric starting material taught by Von Blucher et al. in which the functional chemical groups leading to cross-linkages during the carbonization or pyrolysis steps, particularly sulfonic acid groups, are already present in the actual starting material, can be contaminated with metal ions which are them present in the final product as a catalytic metal impregnation ([0026]).
The catalytically active metal including silver is used in impregnation and the activated carbon product obtained comprises the silver ([0060]).
During the carbonization the organic polymer spherules based on styrene and divinylbenzene and containing functional chemical groups (particularly sulfonic acid groups, are destroyed and free radicals are formed that cause strong cross-linkages--in 0C to 6500C ([0015]).
The activation step taught by Von Blucher et al. is carried out with a mixture of steam (water-vapor) and N2 (applicant’s an inert atmosphere) and particularly at temperatures of from about 8500C to 9600C, particularly with a residence time of about 2 hours ([0021] and claim 11). The carbonized starting materials do not require loaded with only silver ions. 
According to the instant Specification (US 2016/0016806 A1), the total activation time is 1.5 hours in the case of the carbonized starting materials loaded with silver ions ([0057]).
The difference in the duration of the activation steps taught by Von Blucher et al. and the instant application is only about 0.5 hours.
Although Von Blucher et al. do not specifically disclose the use of interpolymer, Podszun et al. teach a method for preparing silver-containing polymer beads by polymerization of a mixture of styrene, divinylbenzene, crosslinkers, silver behenate (corresponding to applicant’s metal), dibenzoyl peroxide (free radical initiator). 
The organic silver salt is partly or completely soluble in the mixture of monomer (i.e. styrene) and crosslinker (divinylbenzene). The activated silver-containing monomer mixture is dispersed by means of a dispersant in a water phase. The produced uniform beads having an average particle size of 380 um and silver content 0.1%wt (abstract, [0006]-[0034]). Therefore, the silver metal would expect be intergrated into the polymerization mixture. 

Since both Von Blucher et al. and Podszun et al. teach ion-exchange resin use for carbonization reactions (Von Blucher [0026], and Podszun et al. [0005] and [0030]), one would have a reasonable expectation of success.
Although neither Von Blucher et al. nor Podszun et al. specific disclose a shortened time for activation of carbonaceous organic polymers, the shortened duration in activation step is due to the interpolymerization of metal such as organic silver salt into carbonaceous organic polymers.
Since the combined references of Von Blucher et al. and Podszun et al. teach all of the claimed reagents, composition and method of making an activated carbon, the time for activation step (i.e., less activation time, reduced duration time upto 57%, etc.) would necessarily follow as set forth in MPEP 2112.01(II).
Appellant has not identified any conditions necessary to produce their product that are not taught or suggested in the applied prior arts. An artisan would have merely been following the explicit teaching of Podszun to carbonize and activate a silver containing polymeric blend in accordance with the known carbonization and activation steps exemplified in Von Blucher.

Von Blucher et al. expressly teach a silver/polymer blend similar to the blend of Podszun does indeed have catalytic activity when carbonized and activated, albeit when the silver is added by a subsequent impregnation. 
Appellant has not established why this limited showing of producing activated carbon using specific starting materials and processing conditions is commensurate in scope with the breadth of claim 1 which, e.g., encompasses many different polymers, numerous undefined processing conditions, and all metals. 
Appellant fail to establish (1) that the alleged unexpected results presented as being associated with the claimed invention are, in fact, un expected, (2) that the comparisons are to the disclosure of the closest prior art, and (3) that the provided evidentiary showing is commensurate in scope with the claimed subject matter.
Appellant has not met this burden.
As such, the rejection of claims 1, 18-22, 24 and 26 as set forth in the office action mailed 10/27/2020, is proper and stands.
The rejection for the remaining claims, 2-11, 15, 23 and 25, were either directly or indirectly dependent thereon stands.


Appellant argues the instant claimed application is directed to a method rather than a metal containing polymer…a composition. MPEP 2112.01 (II) cannot reasonably 
The Office respectfully disagrees.  As set forth in the previous office action dated on 10/27/2020, although neither Von Blucher et al. nor Podszun et al. specific disclose a shortened time for activation of carbonaceous organic polymers, the shortened duration in activation step is due to the interpolymerization of metal such as organic silver salt into carbonaceous organic polymers.
Since the combined references of Von Blucher et al. and Podszun et al. teach all of the claimed reagents, composition (metal interpolymerized in the course of the formation of the carbonaceous organic polymers) and method of making an activated carbon, the time for activation step (i.e., less activation time, reduced duration time upto 57%, etc.) would necessarily follow as set forth in MPEP 2112.01(II).
Appellant has not identified any conditions necessary to produce their product that are not taught or suggested in the applied prior arts. An artisan would have merely been following the explicit teaching of Podszun to carbonize and activate a silver containing polymeric blend in accordance with the known carbonization and activation steps exemplified in Von Blucher.

“Under the principles of inherency… A further analysis would be necessary to determine if the process was nonobvious under 35 U.S.C.103;  Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993) (The Board rejected a claim directed to a method for protecting a plant from plant pathogenic nematodes by inoculating the plant with a nematode inhibiting strain of P. cepacia. A U.S. patent to Dart disclosed inoculation using P. cepacia type Wisconsin 526 bacteria for protecting the plant from fungal disease. Dart was silent as to nematode inhibition but the Board concluded that nematode inhibition was an inherent property of the bacteria. The Board noted that applicant had stated in the specification that Wisconsin 526 possesses an 18% nematode inhibition rating.” See MPEP 2112.02 (I). Process Claims-Prior Art Device Anticipates A Claimed Process If The Device Carries Out The Process During Normal Operation.
As such, the rejection of claims 1, 18-22, 24 and 26 as set forth in the office action mailed 10/27/2020, is proper and stands.
The rejection for the remaining claims, 2-11, 15, 23 and 25, were either directly or indirectly dependent thereon stands.

Regarding withdrawn claim 27, it is petitionable, but it is not appealable.

For the above reasons, it is believed that the rejections should be sustained.



/YUN QIAN/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        



/CORIS FUNG/           Supervisory Patent Examiner, Art Unit 1732                                                                                                                                                                                             
/Jennifer McNeil/           Primary Examiner, TC 1700                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.